UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 1, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-01097 THE STANDARD REGISTER COMPANY (Exact name of registrant as specified in its charter) OHIO 31-0455440 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) , DAYTON OHIO (Address of principal executive offices) (Zip Code) (937) 221-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of April 1, 2012 Common stock, $1.00 par value 26,300,301 shares Class A stock, $1.00 par value 4,725,000 shares THE STANDARD REGISTER COMPANY FORM 10-Q For the Quarter Ended April 1, 2012 INDEX Page Part I – Financial Information Item 1. Consolidated Financial Statements a) Consolidated Statements of Income 3 for the 13-Week Periods Ended April 1, 2012 and April 3, 2011 b) Consolidated Statements of Comprehensive Income 3 for the 13-Week Periods Ended April 1, 2012 and April 3, 2011 c) Consolidated Balance Sheets 4 as of April 1, 2012 and January 1, 2012 d) Consolidated Statements of Cash Flows 6 for the 13-Week Periods Ended April 1, 2012 and April 3, 2011 e) Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosure About Market Risk 22 Item 4. Controls and Procedures 22 Part II – Other Information Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use ofProceeds 22 Item 3. Defaults upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 23 Signatures 23 PART I - FINANCIAL INFORMATION THE STANDARD REGISTER COMPANY CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share amounts) 13 Weeks Ended April 1, April 3, REVENUE Products $ $ Services Total revenue COST OF SALES Products Services Total cost of sales GROSS MARGIN OPERATING EXPENSES Selling, general and administrative Pension settlement - Restructuring and other exit costs 74 Total operating expenses (LOSS) INCOME FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest expense ) ) Other income 16 5 Total other expense ) ) (LOSS) INCOME BEFORE INCOME TAXES ) INCOME TAX EXPENSE 82 NET (LOSS) INCOME $ ) $ BASIC AND DILUTED (LOSS) INCOME PER SHARE $ ) $ Dividends per share declared for the period $ $ THE STANDARD REGISTER COMPANY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in thousands) 13 Weeks Ended April 1, April 3, NET (LOSS) INCOME $ ) $ Actuarial loss reclassification, net of $2,457 deferred income tax expense in 2011 Prior service credit reclassification, net of $487 deferred income tax benefit in 2011 - ) Actuarial loss ) - Cumulative translation adjustment ) 21 COMPREHENSIVE INCOME $ $ See accompanying notes. 3 THE STANDARD REGISTER COMPANY CONSOLIDATED BALANCE SHEETS (Dollars in thousands) April 1, January 1, A S S E T S CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $3,388 and $3,230 Inventories Prepaid expense Total current assets PLANT AND EQUIPMENT Land Buildings and improvements Machinery and equipment Office equipment Construction in progress Total Less accumulated depreciation Total plant and equipment, net OTHER ASSETS Goodwill Intangible assets, net Deferred tax asset Other Total assets $ $ See accompanying notes. 4 THE STANDARD REGISTER COMPANY CONSOLIDATED BALANCE SHEETS (Dollars in thousands) April 1, January 1, LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Current portion of long-term debt $ $ Accounts payable Accrued compensation Accrued restructuring and other exit costs Deferred revenue Deferred income taxes Other current liabilities Total current liabilities LONG-TERM LIABILITIES Long-term debt Pension benefit obligation Deferred compensation Environmental liabilities Other long-term liabilities Total long-term liabilities COMMITMENTS AND CONTINGENCIES - see Note 9 SHAREHOLDERS' DEFICIT Common stock, $1.00 par value: Authorized 101,000,000 shares Issued 26,435,705 and 26,389,523 shares Class A stock, $1.00 par value: Authorized 9,450,000 shares Issued - 4,725,000 Capital in excess of par value Accumulated other comprehensive losses ) ) Retained earnings Treasury stock at cost: 2,021,047 and 2,014,320 shares ) ) Total shareholders' deficit ) ) Total liabilities and shareholders' deficit $ $ See accompanying notes. 5 THE STANDARD REGISTER COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) 13 Weeks Ended April 1, April 3, CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization Restructuring charges 74 Pension and postretirement expense Other Changes in operating assets and liabilities: Accounts receivable Inventories ) ) Restructuring spending ) ) Accounts payable and accrued expenses ) Pension and postretirement contributions and payments ) ) Deferred compensation payments ) ) Other assets and liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Additions to plant and equipment ) ) Proceeds from sale of plant and equipment 8 - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Net change in borrowings under revolving credit facility ) ) Principal payments on long-term debt ) ) Proceeds from issuance of common stock 6 43 Dividends paid ) ) Purchase of treasury stock ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) 13 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) 26 Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ See accompanying notes. 6 THE STANDARD REGISTER COMPANY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share amounts) NOTE 1 – BASIS OF PRESENTATION The accompanying consolidated financial statements include the accounts of The Standard Register Company and its wholly-owned subsidiaries (collectively, the Company) after elimination of intercompany transactions, profits, and balances.The consolidated financial statements are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and notes required for complete annual financial statements and should be read in conjunction with the Company’s audited consolidated financial statements and notes included in our Annual Report on Form 10-K for the year ended January 1, 2012 (Annual Report). In our opinion, all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation have been included.The results for interim periods are not necessarily indicative of trends or of results to be expected for a full year. Certain prior-year amounts have been reclassified to conform to the current-year presentation. NOTE 2 – RECENTLY ADOPTED ACCOUNTING PRONOUNCEMENTS In 2012, we adopted Accounting Standards Update (ASU) 2011-05 which requires the presentation of the components of net income and other comprehensive income either in a single continuous statement or in two separate but consecutive statements.This update eliminates the option to present the components of other comprehensive income as part of the statement of shareholders equity.We also adopted ASU 2011-12 which defers the requirement to disclose the effect of items that are reclassified out of accumulated comprehensive income separately in the statement of income. In 2012, we adopted ASU 2011-08 which amended the guidance for goodwill impairment to provide an option for companies to first use a qualitative approach to test goodwill for impairment if certain conditions are met.The implementation of the amended guidance will be effective for our annual goodwill impairment tests to be performed in the second quarter of 2012. NOTE 3 – RESTRUCTURING CHARGES The 2011 and 2009 restructuring plans and other exit activities are described in Note 4 to the Consolidated Financial Statements included in our Annual Report.All related costs are included in restructuring and other exit costs in the accompanying Consolidated Statements of Income. 2011 Plans Restructuring and other exit costs of $1,081 in 2012 relate to fees to a third party to assist with the program implementation.Components of restructuring and other exit costs consist of the following: Total Total Cumulative Expected Q1 2012 To-Date Costs Expense Expense Involuntary termination costs $ $
